Citation Nr: 1520774	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-14 690	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Muskogee Education Center in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 administrative decision by the Department of Veterans Affairs (VA) Muskogee Education Center.  

Under Chapter 35, the claimant's entitlement to DEA benefits depends on the effective date of the Veteran's entitlement to a permanent and total disability rating.  The effective date happens to be the subject of another appeal.  Because a grant of the earlier effective date claim may make the appellant eligible to Chapter 35 benefits, the current matter is intertwined with the other appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, Board resolution of the education claim on appeal would be premature at this juncture.

Accordingly, the case is REMANDED for the following action:

On completion of all necessary action for the Veteran's remanded claim of entitlement to an effective date earlier than March 3, 2009 for basic eligibility for DEA, readjudicate the issue of entitlement to educational assistance benefits under Chapter 35.  If the benefit sought on appeal remains denied, the appellant must be provided with a Supplemental Statement of the Case and be afforded opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

